
	
		II
		111th CONGRESS
		1st Session
		S. 36
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. McCain (for himself
			 and Mr. Ensign) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To repeal the perimeter rule for Ronald Reagan Washington
		  National Airport, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Abolishing Aviation Barriers Act
			 of 2009.
		2.Ronald Reagan
			 Washington National Airport
			(a)In
			 generalChapter 449 of title 49,
			 United States Code, is amended by striking section 49109.
			(b)Clerical
			 amendmentThe chapter analysis for
			 chapter 449 of title 49,
			 United States Code, is amended by striking the item relating to section 49109
			 and inserting the following:
				
					
						44901.
				  Repealed.
					
					.
			3.Termination of
			 Federal support for perimeter rule at New York LaGuardia AirportNotwithstanding any other provision of law,
			 no Federal funds may be obligated or expended after the date of enactment of
			 this Act to enforce the Port Authority of New York and New Jersey rule banning
			 flights beyond 1,500 miles (or any other flight distance related restriction),
			 from arrival or departure at New York LaGuardia Airport.
		
